                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION


KAREN KREBS,

              Plaintiff,

      v.                                    Case No. 2:19-CV-634-JPS

MICHAEL GRAVELEY,
in his official capacity as the District
Attorney of Kenosha County, Wisconsin,

              Defendant.


           DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


      Pursuant to Federal Rule of Civil Procedure 56, Defendant Michael

Graveley, in his official capacity as the District Attorney for Kenosha County,

Wisconsin, hereby moves this Court for an order granting him summary

judgment on all of Plaintiff Krebs’s claims and dismissing the action against

him. Filed separately and in support of this motion are Defendant’s brief,

declaration of counsel with exhibits, proposed findings of fact, and his

responses to Plaintiff’s proposed findings of fact.



                             [signature page follows]




           Case 2:19-cv-00634-JPS Filed 01/24/20 Page 1 of 2 Document 26
     Dated this 24th day of January, 2020.

                                  Respectfully submitted,

                                  JOSHUA L. KAUL
                                  Attorney General of Wisconsin

                                  Electronically signed by:

                                  s/ Steven C. Kilpatrick
                                  STEVEN C. KILPATRICK
                                  Assistant Attorney General
                                  State Bar #1025452

                                  MICHAEL D. MORRIS
                                  Assistant Attorney General
                                  State Bar #1112934

                                  Attorneys for Michael Graveley

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-1792 (Kilpatrick)
(608) 266-3936 (Morris)
(608) 267-2223 (Fax)
kilpatricksc@doj.state.wi.us
morrismd@doj.state.wi.us




                                    2
       Case 2:19-cv-00634-JPS Filed 01/24/20 Page 2 of 2 Document 26
